Citation Nr: 1601537	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-38 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as secondary to service-connected hypertension.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.  

3.  Entitlement to a compensable disability evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1967 to July 1970 and from March 1971 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, it is clear that the file certified to the Board is not the complete record of the claims file and that adjudication cannot proceed until the entirety of the file is returned to the Board (either in electronic or paper format).  The initial statement of the case and notice of disagreement, for instance, do not appear in the electronic file of record and adjudication cannot proceed until the RO obtains these and the remainder of the Veteran's file and adds them to the record.  

It is noted that the Veteran has, with respect to the issues noted in the substantive appeal, specifically requested to have an audience with a Veterans Law Judge for the purposes of presenting testimony.  While the record does show that, with respect to an issue not apparently in appellate status (entitlement to a higher evaluation for a blood vessel disorder/aneurysm), the Veteran did specify his desire to have a hearing before the RO waived so that adjudication could occur on the merits, he made no such withdrawal with respect to the claims in appellate status.  Indeed, in a September 2015 document, it was expressed that the Veteran maintained his right to be heard by a Veterans Law Judge in the pursuit of his claims.  

It is not apparent that the Veteran has been provided a hearing with a Veterans Law Judge, and while he was given some notice that such a hearing was meant to be scheduled, there appears to be no evidence that such an audience was granted or that the Veteran failed to report for a scheduled hearing without good cause for his absence.  Accordingly, the Board must presume that the Veteran has not been scheduled for a Travel Board hearing despite his wish to have an audience with a Veterans Law Judge.  

Appellants, as a matter of law, have the right to present evidence at a hearing before a Veterans Law Judge if they so request.  See 38 C.F.R. § 20.700 (2015).  Given the expressed intent of the appellant, this case must be returned to the RO to arrange for a Travel Board hearing. 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing in connection with his appeal.  The RO must clearly notify the appellant and his representative of the time and date of the hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  Specifically, the entire claims file, to include portions such as the initial notice of disagreement and statement of the case, as well as any additional evidence submitted in connection with the appeal, should be returned to the Board (either in electronic or paper forms).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




